His Honor EMILE GODCHAUX,
rendered the opinion and decree of the 'Court, as follows:
Plaintiff who sued defendant and seized by garnishment a certain fund declared by the. garnishee to belong to the defendant, seeks to, have it applied to the payment of the judgment it obtained.
Carroll, the ordinary judgment creditor of a third party, the Corbin Motor Oar Company, intervened, claiming that the fund seized belongs to the latter, his debtor, and took a rule upon plaintiff to show cause why the Sheriff should not be ordered to retain the fund until the question of its ownership should be established. The rule was dismissed, and Carroll appeals.
Neither fraud nor collusion on the part of plaintiff, defendant and the Corbin Motor Car Company or any of them is charged; and consequently, Carroll, an ordinary judgment creditor, claiming no privilege nor -other right of preferential payment, -and not alleging the insolvency of his debtor, is without right to complain that the latter’s property, if such it be, is being seized and taken to satisfy the debt of defendant or of any other third person. Under such circumstances the debtor, the Cor-bin Motor Car Co., alone can object. .
It is accordingly ordered that the judgment be affirmed.
Judgment affirmed.